DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment submitted on June 16, 2022. Claims 1-20 are pending in the case. Claims 1, 12, and 19 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 12, and 19, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A method, performed by a computing device filter driver that is loaded on a USB device stack of a computing device, for enhancing performance of a wireless dock to which the computing device is connected when a Universal Serial Bus (USB) mass storage device is connected to the wireless dock, the method comprising: 
receiving a USB request block (URB) that is being passed down a USB device stack of the computing device; 
determining that the URB defines a disk probe command that targets the USB mass storage device; 
determining whether an error notification has not been received from a wireless dock filter driver loaded on a USB device stack of the wireless dock such that: 
when the computing device filter driver determines that an error notification has not been received from the wireless dock filter driver, the computing device filter driver completes the URB with a first status; whereas 
when the computing device filter driver determines that an error notification has been received from the wireless dock filter driver, the computing device filter driver completes the URB with a second status. 

12.  One or more computer storage media storing computer executable instructions which when executed on a computing device implement a computing device filter driver that is configured to perform a method for enhancing performance of a wireless dock to which the computing device is connected when a Universal Serial Bus (USB) mass storage device is connected to the wireless dock, the method comprising: 
receiving a first USB request block (URB) that pertains to a bulk in transfer to the USB mass storage device; 
causing the first URB to be transferred over a wireless network to the wireless dock for delivery to the USB mass storage device; 
receiving a negative acknowledgement (NAK) from the USB mass storage device in response to the first URB; 
receiving a second URB that pertains to a bulk in transfer to the USB mass storage device; and 
based on receiving the NAK from the USB mass storage device in response to the first URB, sending a NAK in response to the second URB. 

19.  One or more computer storage media storing computer executable instructions which implement a computing device filter driver, wherein the computing device filter driver is configured to: 
selectively complete Universal Serial Bus (USB) request blocks (URBs) that define a disk probe command based on whether the computing device filter driver has received an error notification from a wireless dock filter driver; and 
complete URBs that pertain to a bulk in transfer with a negative acknowledgement (NAK) after a USB mass storage device connected to a wireless dock responds to an URB with a NAK and until the computing device filter driver receives a ready notification from the wireless dock filter driver.

The elements of independent Claims 1, 12, and 19 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Levy et al. (U.S. Publ. No. 2019/0042504 A1) teaches MAUSB device 106 has a media agnostic universal serial bus (MAUSB) session manager which establishes an MAUSB session with a host compute device 102. The universal serial bus (USB) manager sends an indication of stored USB configuration data to the host compute device, and enumerates the connected USB devices (108). The USB manager receives a read or write request for the USB devices prior to completion of enumeration of the USB devices, stores the read or write request until completion of enumeration of the USB devices, and processes the read or write request after completion of enumeration of the USB devices.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113